IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-91-468-CV 



DIRECTOR, STATE EMPLOYEES WORKERS' COMPENSATION

DIVISION, STATE OF TEXAS,

	APPELLANT

vs.



BARBARA McADA,

	APPELLEE


 


FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL

DISTRICT


NO. CV90-1234-B, HONORABLE JOHN E. SUTTON, JUDGE PRESIDING

 


PER CURIAM

	This is a dismissal for want of prosecution.
	Generally, an appellant must file his brief within thirty days after the filing of the
transcript and statement of facts, if any.  Tex. R. App. P. Ann. 74(k) (Pamph. 1991).  If the
appellant fails to file his brief within the prescribed time, the appellate court may dismiss the
appeal for want of prosecution, unless the appellant shows a reasonable explanation for failing to
file the brief and the appellee has not suffered material injury.  Tex. R. App. P. Ann. 74(l)(1)
(Pamph. 1991.
	The transcript in this cause was filed on October 24, 1991, and the statement of
facts in this cause was filed on November 15, 1991.  Accordingly, appellant's brief was due thirty
days later, on December 16, 1991.  Appellant has not filed a brief.  Moreover, appellant has not
filed a motion for extension of time showing a reasonable explanation for the omission.  See Tex.
R. App. P. Ann. 74(n) (Pamph. 1991).  Accordingly, we dismiss this appeal for want of
prosecution.  See Dickson v. Dickson, 541 S.W.2d 895 (Tex. Civ. App. 1976, writ dism'd
w.o.j.).

[Before Justices Powers, Jones and Kidd]
Dismissed for Want of Prosecution
Filed:   February 5, 1992
[Do Not Publish]